Citation Nr: 9932820	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  98-08 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a right 
knee injury.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1974 to 
June 1976 and from November 1990 to August 1991.  He also had 
several periods of service in the National Guard.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which denied entitlement to service 
connection for residuals of a right knee injury.

The Board notes that during his personal hearing the veteran 
raised the issue of service connection for right knee injury 
as secondary to his service-connected left knee condition.  
38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 
(1995).  Accordingly, this issued is referred to the RO for 
adjudication based on a de novo review of the record.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


FINDING OF FACT

The claim for entitlement to service connection for residuals 
of a right knee injury is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a right knee injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In November 1992 the veteran filed a claim for entitlement to 
service connection for a left knee injury that occurred when 
he fell from a tank while serving in Operation Desert Storm 
in May 1991.  He was service-connected for medial meniscus 
tear of the left knee in March 1994.  In November 1996 the 
veteran submitted a letter to the RO which, in pertinent 
part, explained that he injured both knees in Operation 
Desert Storm and claimed entitlement to service connection 
for a right knee injury.

Service medical records are negative for a right knee injury.  
However, the veteran's out-processing examination in July 
1991 shows that he had twisted his left knee.  It was noted 
that he had no current complaints but would like to receive 
follow-up care from VA if the problem persisted.  There were 
no complaints, treatment or diagnosis of a right knee injury.

In July 1995 the veteran reported having pain in his right 
knee and that it is "giving way at times."  Examination 
concluded in findings of degenerative joint disease and rule 
out meniscal tears.  X-rays of the veteran's knees revealed a 
tiny osteophyte projecting from the superior pole of the 
patella.  No other abnormalities were identified.  There was 
no fracture, effusion, or joint space narrowing.  

In November 1995 the veteran was seen at Birmingham VA 
Medical (MC) Orthopedic Clinic with complaints of right knee 
pain.  Examination concluded in a diagnosis of bilateral knee 
pain.

In February 1996 the veteran reported having bilateral knee 
pain.  On examination, bilateral range of motion was from 0 
degree to 20 degrees.  The was no effusion, instability, 
pivotal shift or McMurray's.  There was tenderness over the 
lateral and medial borders of the patellas.  The diagnosis 
was patellofemoral pain.

The veteran underwent a VA joint examination in November 
1996.  Examination of the knee joints showed no evidence of 
swelling, and no deformity.  The right knee was normal.   
There was no evidence of joint effusion, non-union, or 
malunion of either knee.  The quadriceps were normal with no 
wasting or weakness.  The measurement of the leg 5" below 
the patellar tip showed 14 1/2", on both sides.  There was no 
evidence of atrophy of the gastrocnemius.

Examination of the range of motion showed extension of the 
knee joint from 0 degree to 15 degrees on both sides.  There 
was no limitation of hyperextension of the knee joint.  
Flexion of the knee joint showed about 110 degrees on both 
sides with slightly limited flexion of the knee joints on 
both sides.  Passive flexion and extension were normal.  
There was no joint abnormality discovered on passive joint 
motion.  There was no evidence of atrophy of the quadriceps 
or gastrocnemius.  The veteran could stand up and squat on 
the knees.  It was noted that he squatted slowly, but could 
do it.  There was no evidence of locking mechanism or 
effusion.  

The veteran had difficulty walking on his toes and heels.  It 
was noted that he felt he was not able to put all the 
pressure on the left knee.  He walked very slowly.  He felt 
that it was painful when he stood and put pressure on the 
left leg.  His gait was painful.  The examiner noted that the 
veteran looked like he was in a moderate amount of pain.  
Palpation of the joint showed tenderness over the popliteal 
fossa over the left side.  Palpation of the right side showed 
normal joint on the right knee.  

The examiner noted that all the abnormal findings are 
confined to the left knee.  Range of motion and examination 
of the right knee was normal.  The diagnosis was chronic left 
knee pain, unstable left knee joint, rule out anterior 
cruciate ligament injury.  X-ray revealed a normal right 
knee.

Physical therapy notes of November 1996 show that the veteran 
had active range of motion of the right knee from 5 degrees 
to 88 degrees, and passive range of motion from 3 degrees to 
108 degrees.

In March 1997 the RO denied the veteran's claim for service 
connection for residuals of a right knee injury.

Examination of both knees at a private medical facility in 
October 1997 revealed the veteran had full range of motion, 
trace effusion and medial greater than lateral joint line 
tenderness.  Ligaments were stable.  X-rays were negative.  
The diagnosis was internal derangement and possible meniscal 
tear.  Magnetic resonance imaging (MRI) showed meniscal tear.

In December 1997 the veteran underwent a right knee 
arthroscopy with partial medial meniscectomy.  

In January 1999 the veteran submitted a lay statement signed 
by ten of his service buddies who attested to having personal 
knowledge that he injured both of his knees during Operation 
Desert Storm.

At his personal hearing before the undersigned at the RO in 
August 1999, the veteran testified that he injured his knee 
after having fallen off the side of a tank.  He said that 
when he landed on the side of the tank, his knees buckled 
under him.  He stated that the next morning he saw a doctor 
who told him that his knees were too badly swollen to treat 
at that time.  The doctor gave him crutches and told him to 
return when the swelling went down.  The veteran stated that 
he returned two or three weeks later and the doctor was 
unable to treat him and told him to wait until he returned to 
"the States to do anything about it."  Hearing Transcript 
(Tr.), p. 3.  

The veteran stated that his right knee had been bothering him 
since service.  Tr., p. 13.  He said he first sought 
treatment for his right knee four years earlier.  Tr., p. 12.  
He testified that whenever he went to VA for treatment, he 
always told the examiner that both knees were injured and 
that both knees hurt, but the examiner never looked at his 
right knee.  Tr., p. 13.  The veteran further testified that 
his knees bothered him on motion.  He stated that his knees 
cramp up and buckle.  He said he had a lot of pain in his 
knees and he did not have the ability or movement he used to 
have.  Tr., p. 9.  

When asked whether he felt that his right knee problems had 
become worse because of favoring his right knee to take the 
stress and strain off his left knee, the veteran responded 
that that was possible.  He stated that when his left knee 
was swollen he tried not to put weight on it as much as 
possible.  Tr., pp. 14-15.

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

If not shown in service, service connection may be granted 
for arthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999);  38 C.F.R. §§ 3.307, 
3.309 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the  veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the veteran to produce evidence 
that his claim is well grounded; that is, that his claim is 
plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 (1994);  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  Because the 
veteran has failed to meet this burden, the Board finds that 
his claim of entitlement to service connection for residuals 
of a right knee injury must be denied as not well grounded.  

The Board reiterates the three requirements for a well 
grounded claim: (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and, (3) medical evidence of a nexus between the claimed in-
service injury or disease and a current disability.  See 
Caluza, supra.

The record shows that the veteran received treatment from a 
private physician who diagnosed meniscal tear of the right 
knee and performed a meniscectomy.  Even though this evidence 
shows treatment of a right knee injury, it fails to provide a 
nexus between the veteran's right knee disability and an in-
service occurrence.  There are no documented medical opinions 
or other competent evidence of record linking the veteran's 
current right knee disability to an in-service injury.  Id.  

The veteran contends that his right knee has bothered him 
since he fell in service.  A review of the veteran's service 
medical records fail to show any complaints, treatment, or 
diagnosis of a right knee injury during service.  His out 
processing from Operation Desert Storm dated June 30, 1991 
reported injury to his left knee.  

There was no mention of any injury to the right knee.  On 
examination in September 1992 and May 1993 the veteran 
reported that he sustained a left knee injury while in the 
service; there was no mention of a right knee injury.  

The veteran testified at his personal hearing that he first 
sought treatment for a right knee injury in 1995.  The 
records show that in July 1995 he was seen at VAMC with 
complains of increased pain of the right and left knee.  This 
evidence shows that there was no diagnosis of a right knee 
injury in service or during an applicable presumption period.  
Nor does the evidence show a relationship between the 
veteran's right knee disability and his alleged continuity of 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  

The veteran's own lay testimony, and that offered by his 
service buddies, linking his current right knee disability to 
a right knee injury in service does not constitute competent 
medical evidence.  The issue of whether the veteran's current 
right knee disability is linked to an in-service right knee 
injury involves a question of medical causation.  

While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion which relates a medical 
disorder to a specific cause.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  Grottveit 
v. Brown, 5 Vet. App. 91, 92-93 (1993).  

Based on the implausibility of the veteran's claim, the Board 
must deny his claim for service connection of residuals of a 
right knee injury as being not well-grounded.  

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well grounded claim 
with regard to his claim for service connection, and the 
veteran has not indicated the existence of any evidence that 
has not already been obtained that would well ground his 
claim.  38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997);  Epps v. Brown, 9 Vet. App. 
341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the veteran's claim for service connection for residuals 
of a right knee injury is not well grounded, the doctrine of 
reasonable doubt has no application to his claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for residuals of a right 
knee injury, the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

